NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, the invention of independent claims 1, 8, and 15 as a whole. Specifically, the discovered prior art did not explicitly teach or fairly suggest the following highlighted limitations of the claims in combination with all other limitations:
obtaining, by a cloud server of a plurality of cloud servers in a data center, a message, the message comprising instructions to power on and retrieve a combined configuration,
 wherein the combined configuration comprises a configuration payload and an operating system, 
wherein the configuration payload comprises parameters for a network configuration for each of the plurality of cloud servers; 
based on the message, retrieving, by the cloud server, the combined configuration from an operating system (OS) repository; 
loading, by the cloud server, the combined configuration in volatile memory of the cloud server; 
configuring the cloud server based on the parameters of the combined configuration; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘104 to Qadri et al. discloses a system for providing validation of a candidate cloud as a service. A customer with a cloud to validate acquires a license for validation from a service provider and provides certification tests to be run. The service provider provides a validation engine that will coordinate running of tests, monitor and summarize results and create a dashboard for the customer to view results. A downloadable test agent is provided to the candidate cloud and, depending on whether the cloud has exposed communications endpoints, the tests can be run on the validation service provider’s servers or a certification package can be downloaded to a private cloud candidate site.
‘140 to Levin et al. discloses application of test models to test new configuration parameters to a subset of devices in a group of devices to reconfigure, monitor the 
‘905 to Beaty et al. discloses a system and method for determining a process for successful installing a new OS and application package. The process involves annotating the installation packages with checkpoints and taking snapshots at each successful checkpoint of the installation process. If a process fails between checkpoints the process can roll back and adjust to correct the installation, updating an image repository upon each successful step until an over successful process is obtained.
‘155 to Jirka et al. discloses providing both offline and online configuration settings for installation of a virtual appliance. A host is contacted to verify that it can accept the image. The image is modified to include the offline settings, mounted, modified to include online settings, unmounted and deployed to the host. The image is then started on the host and configuration settings are deployed without any user intervention.
‘290 to Tumkur et al. discloses a method of debugging a running machine that does not have an accessible operating system. A remote manager sends a pre-configured environment image to the running machine, which loads the image to RAM and allows the manager to perform test and debug operations. The image can include OS installation logic.
‘108 to Yabusaki discloses providing pilot environments separate from user environments to test application deployment in the pilot environment prior to deployment to a user environment. A user selects from a catalog of app templates and environment configurations. The pilot environments have different combinations of applications and configured environments. The pilot environments can be on a local server or in a cloud 
‘062 to Du et al. discloses providing an apparatus with a simulator that can simulate a runtime environment for creating a topology skeleton and running respective VMs and script packages. The simulator installation package is retrieved from a cloud environment.
‘022 to DeJana et al. discloses a system to provision and verify proper application operation in multiple configuration upgrade scenarios. A user requests testing of upgrade scenarios. An evaluation engine provisions a system with upgraded middleware, settings and an operating system. An attempt to install the test application is performed. If successful, the application is tested. If successful, the non-functional test results can be saved, a different upgrade scenario can be provisioned and the installation and test is again performed. A best fit potential upgrade is reported to the user and the user can choose to deploy that upgrade scenario. Alternatively, the scenario can be auto-deployed if the installation and application tests are successful.
‘737 to Savino et al. disclose creating a cloned, isolated environment that clones a client’s machines and network configuration in a virtual test environment in order to verify that a disaster recovery system operates as expected. 
‘168 to Chen et al. discloses creating a simulated user ID and applying proposed configuration changes to the simulation ID only. A full simulation is performed and then the modifications are removed and/or deactivated upon completing the simulation and closing an application window. The proposed changes can be made permanent if successful.

CLoudSim (NPL) discloses a toolkit for simulating large-scale cloud environments on a single computing node for modeling cloud behavior for test purposes.
ConfValley (NPL) discloses a proposed declarative language to allow for expressing configuration specifications, an inference engine to generate the specifications, and a checker to determine if the configuration obeys the specification for purposes of evaluation. Using the new language and inference engine, configuration validations can be an automated part of standard deployment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113